Exhibit 10.1
 
VOTING AGREEMENT
 
This Voting Agreement (this “Agreement”) is made and entered into as of June 16,
2015, by and among HILL-ROM HOLDINGS, INC., an Indiana corporation (“Parent”),
EMPIRE MERGER SUB CORP., a New York corporation and wholly owned subsidiary of
Parent (“Sub”), each of the undersigned Voting Trustees, acting collectively and
constituting at least all but one of the Voting Trustees, in each case solely in
his or her capacity as a Voting Trustee of the voting trust (the “Voting Trust”)
created under that certain Voting Trust Agreement dated February 5, 2014 (the
“Voting Trust Agreement”), by and among the Voting Trustees and certain
shareholders of WELCH ALLYN HOLDINGS, INC., a New York corporation (the
“Company”), party thereto.
 
RECITALS
 
A.           The Company, Parent and Sub have entered into an Agreement and Plan
of Merger dated as of June 16, 2015 (the “Merger Agreement”) that, among other
things, provides for the merger of Sub with and into the Company, with the
Company continuing as the surviving corporation and wholly owned subsidiary of
Parent (the “Merger”).
 
B.           The Merger Agreement provides Parent with the right to terminate
the Merger Agreement if Parent has not received prior to 11:59 p.m. (New York
City time) on the first Business Day following the date of the Merger Agreement
a voting agreement executed and delivered on behalf of holders of common stock –
Class A, no par value per share, of the Company (“Class A Common Stock”)
representing in aggregate the number of shares of Class A Common Stock
sufficient to satisfy the condition to Closing set forth in Section 7.01(a) of
the Merger Agreement.
 
C.           In order to induce Parent to consummate the transactions
contemplated by the Merger Agreement, the Voting Trustees have agreed to enter
into this Agreement with respect to the 96,406,486 shares of Class A Common
Stock that are subject to the Voting Trust Agreement as of the date hereof
(collectively, the “Shares”).
 
D.           Pursuant to Section II.A.(8) of the Shareholders’ Agreement of the
Company dated as of February 5, 2014 (the “Shareholders’ Agreement”), by and
among the Company and certain shareholders of the Company, holders of more than
83% of the Class A Common Stock must consent to a Transfer (as defined in the
Shareholders’ Agreement) in order to consummate the Merger.
 
NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth below and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:
 
1.           Definitions. Capitalized terms used but not otherwise defined
herein shall have the respective meanings ascribed to such terms in the Voting
Trust Agreement. When used in this Agreement, the following terms in all of
their tenses, cases and correlative forms shall have the meanings assigned to
them in this Section 1 or elsewhere in this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
“Expiration Time” shall mean the earlier to occur of (a) the Effective Time and
(b) such date and time as the Merger Agreement shall be terminated in accordance
with its terms.
 
“Shareholders’ Agreement” shall mean the Shareholders’ Agreement of the Company
dated as of February 5, 2014, by and among the Company and certain shareholders
of the Company.
 
2.           Irrevocable Proxy; Consent. (a) Concurrently with the execution of
this Agreement, the undersigned Voting Trustees, acting collectively and
constituting at least all but one of the Voting Trustees, shall execute and
deliver to Parent an irrevocable proxy in the form attached hereto as Exhibit
A.  The undersigned Voting Trustees, acting collectively and constituting at
least all but one of the Voting Trustees, agree that immediately after execution
of this Agreement, an executed copy of this Agreement and the irrevocable proxy
shall be filed with the secretary of the Company.
 
(b) The undersigned Voting Trustees, acting collectively and constituting at
least all but one of the Voting Trustees, hereby consent to the Transfer of
shares of Class A Common Stock pursuant to Section II.A.(8) of the Shareholders’
Agreement in connection with the consummation of the Merger.
 
3.           Additional Agreements.  Until the Expiration Time, the undersigned
Voting Trustees, acting collectively and constituting at least all but one of
the Voting Trustees, agree not to:
 
(a)           consent, pursuant to Section II.A.(8) of the Shareholders’
Agreement, to any proposed Transfer (as defined in the Shareholders’ Agreement)
of Shares by an Eligible Shareholder;
 
(b)           enter into any voting agreement, voting trust or similar agreement
with respect to any Shares, or grant any proxy, consent or power of attorney
with respect to any Shares (other than as contemplated by this Agreement); or
 
(c)           amend or terminate the Voting Trust Agreement or amend or
terminate the Voting Trust.
 
4.           Termination.  This Agreement shall terminate and shall have no
further force or effect immediately as of and following the Expiration Time.
 
5.           No Ownership Interest.  Nothing contained in this Agreement shall
be deemed to vest in Parent any direct or indirect ownership or incidence of
ownership of or with respect to the Shares.  All rights, ownership and economic
benefits of and relating to the Shares shall remain vested in and belong to the
Eligible Shareholders.
 
6.           Miscellaneous.
 
 
2

--------------------------------------------------------------------------------

 
 
6.1           Severability.  Any term or provision of this Agreement that is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction.  Upon such determination
that any term or other provision is invalid or unenforceable, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the Merger and the other transactions contemplated by this Agreement are
fulfilled to the extent possible.
 
6.2           Assignment.  No party hereto may assign any of his or her rights
or obligations under this Agreement without the prior written consent of each
other party hereto.  Any assignment contrary to the provision of this Section
6.2 shall be null and void.
 
6.3           Amendments and Modifications.  This Agreement may not be amended,
altered or modified except by written instrument executed by the parties hereto.
 
6.4           Specific Performance; Injunctive Relief.  The parties hereto agree
that irreparable damage would occur in the event any provision of this Agreement
was not performed in accordance with the terms hereof or was otherwise breached.
It is accordingly agreed that the parties shall be entitled to specific relief
hereunder, including, without limitation, an injunction or injunctions to
prevent and enjoin breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions hereof, in the courts described in Section
6.7 of this Agreement any state or federal court located in the Borough of
Manhattan, New York, and any appellate court therefrom, in addition to any other
remedy to which they may be entitled at law or in equity. Any requirements for
the securing or posting of any bond with respect to any such remedy are hereby
waived.
 
6.5           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed given if they are: (a) delivered in person, (b)
transmitted by facsimile (deemed given upon confirmation of receipt), (c)
delivered by an express courier (deemed given upon receipt of proof of delivery)
or (d) delivered by e-mail to a party at its e-mail address listed below (deemed
given upon confirmation of receipt by non-automated reply e-mail from the
recipient) (or to such other person or at such other facsimile or address as
such party shall deliver to the other party by like notice):
 
(a)           if to any Voting Trustee, to the address set forth for such party
on Schedule A
 
with a concurrent copy to (which shall not be considered notice):
 
 
Name:
Welch Allyn Holdings, Inc.

 
Address:
4341 State Street Road

 
P.O. Box 220

 
Skaneateles Falls, NY 13153-0220

 
Attention:
Gregory D. Porter, Esq., Executive Vice President &
Corporate Secretary, Chief Legal, Regulatory & Quality
Officer

 
Email:
gregory.porter@welchallyn.com

 
 
3

--------------------------------------------------------------------------------

 
 
(b)           if to Parent, to:
 
 
Name:
Hill-Rom Holdings, Inc.

 
Address:
Two Prudential Plaza

Suite 4100
180 N. Stetson Avenue
Chicago, IL 60601
 
Attention:
Susan R. Lichtenstein, Senior Vice President, Corporate
Affairs and Chief Legal Officer

 
Email:
susan.lichtenstein@hill-rom.com



with a concurrent copy to (which shall not be considered notice):
 
 
Name:
Winston & Strawn LLP

 
Address:
35 W. Wacker Drive

 
Chicago, IL 60601

 
Fax:
(312) 558-5700

 
Attention:
Steven J. Gavin; Brian M. Schafer

 
Email:
SGavin@winston.com; BSchafer@winston.com



6.6           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York, regardless of the laws
that might otherwise govern under applicable principles of conflicts of laws
thereof.
 
6.7           Jurisdiction; Consent to Service of Process.  All actions and
proceedings arising out of or relating to this Agreement shall be heard and
determined in (i) the Supreme Court of the State of New York, New York County,
located in the Borough of Manhattan in the City of New York, or (ii) the United
States District Court for the Southern District of New York, as applicable.  In
addition, each of the parties hereto hereby irrevocably (A) submits to the
jurisdiction of such courts (and, in the case of appeals, appropriate appellate
courts therefrom) in any such action or proceeding and irrevocably waives the
defense of an inconvenient forum to the maintenance of any such action or
proceeding, (B) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court, (C)
agrees that it will not bring any action relating to this Agreement in any court
other than such courts specified in clauses (i) and (ii) above and (D) WAIVES
ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY ACTION RELATED TO OR ARISING OUT
OF THIS AGREEMENT.  The consents to jurisdiction set forth in this paragraph
shall not constitute general consents to service of process in the State of New
York.  The parties hereto agree that service of process by certified mail,
return receipt requested, to the address for notices set out in Section 6.5
shall be sufficient to satisfy all legal requirements for service of
process.  The parties hereto agree that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by applicable Law.
 
6.8           Entire Agreement.  This Agreement, including any Exhibit and
Schedule which forms a part hereof, constitutes the entire understanding of the
parties hereto with respect to the transactions contemplated hereby and the
subject matter contained herein, and supersede all prior and contemporaneous
agreements and understandings, written and oral, among the parties with respect
to the subject matter hereof.
 
 
4

--------------------------------------------------------------------------------

 
 
6.9           Counterparts. This Agreement may be executed in one or more
counterparts (delivery of which may occur via facsimile or e-mail), each of
which shall be binding as of the date first written above, and, when delivered,
all of which shall constitute one and the same instrument.  A facsimile
signature or electronically scanned copy of a signature shall constitute and
shall be deemed to be sufficient evidence of a party’s execution of this
Agreement, without necessity of further proof.  Each such copy shall be deemed
an original, and it shall not be necessary in making proof of this Agreement to
produce or account for more than one such counterpart.
 
6.10           Effect of Headings.  The section headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.
 
6.11           Further Assurances.  Each undersigned Voting Trustee, in his or
her capacity as a Voting Trustee, agrees to take such further action, including
but not limited to holding any additional Voting Trust meetings to take such
action, as may be necessary or advisable to effectuate the purpose and intent of
this Agreement.
 
[signature page follows]
 
 
5

--------------------------------------------------------------------------------

 


In witness whereof, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.
 
 
 

 
HILL-ROM HOLDINGS, INC.
           
By:
/s/ John J. Greisch      Name: John J. Greisch     Title: President and CEO  

 
 

 
EMPIRE MERGER SUB CORP.
           
By:
/s/ John J. Greisch         Name: John J. Greisch     Title: President and
Treasurer          

 
 
 
 
 
 
[Voting Agreement]
 

--------------------------------------------------------------------------------

 
 

  VOTING TRUSTEES:       /s/ Eric R. Allyn  
Name: Eric R. Allyn, as a trustee of the Voting Trust
              /s/ Tasha A. Given   
Name: Tasha A. Given, as a trustee of the Voting Trust
              /s/ Peer A. Soderberg  
Name: Peer A. Soderberg, as a trustee of the Voting Trust
              /s/ W. Scott Allyn   
Name: W. Scott Allyn, as a trustee of the Voting Trust
              /s/ David M. Allyn  
Name: David M. Allyn, as a trustee of the Voting Trust
              /s/ Jon A. Soderberg  
Name: Jon A. Soderberg, as a trustee of the Voting Trust

 
[Voting Agreement]
 

--------------------------------------------------------------------------------

 
 
Exhibit A


IRREVOCABLE PROXY


June 16, 2015


Reference is hereby made to (i) that certain Agreement and Plan of Merger dated
as of June 16, 2015 (as amended, restated or otherwise modified from time to
time, the “Merger Agreement”) by and among HILL-ROM HOLDINGS, INC., an Indiana
corporation (“Parent”), EMPIRE MERGER SUB CORP., a New York corporation (“Sub”),
and WELCH ALLYN HOLDINGS, INC., a New York corporation (the “Company”), and (ii)
that certain Voting Trust Agreement, dated as of February 5, 2014, by and among
certain shareholders of the Company (as amended, restated or otherwise modified
from time to time, the “Voting Trust Agreement”).


1.           Know all by these presents, the undersigned Voting Trustees, acting
collectively and constituting at least all but one of the Voting Trustees,
hereby irrevocably grant to John J. Greisch, Susan R. Lichtenstein and any other
individual designated in writing by either of the foregoing persons, and each of
them individually, the proxy of the shareholders of the Shares, for and in the
name, place and stead of each of the shareholders of the Shares:
 
(a)           to attend any annual or special meetings of shareholders of the
Company during the Term; and
 
(b)           to vote all the Shares at any annual or special meeting of
shareholders of the Company or any adjournment thereof, (i) in favor of the
adoption of the Merger Agreement and the approval of the terms thereof and of
the Merger and each of the other related transactions required by the terms of
the Merger Agreement; (ii) against (A) any Acquisition Transaction, (B) the
adoption of any agreement or proposal to enter into an Acquisition Transaction
or (C) any liquidation, winding-up, reorganization, recapitalization or other
restructuring of the Company or any of its subsidiaries; (iii) against any other
proposal or action submitted for the approval of the Company’s shareholders that
is intended to, or that would reasonably be expected to, materially impede,
interfere with, or prevent the consummation of the Merger or any of the other
related transactions required by the terms of the Merger Agreement.
 
2.           The proxy granted hereunder and the other terms hereof (other than
Sections 4 and 5) shall terminate, expire and have no further force or effect
upon the expiration of the Term.
 
3.           The undersigned Voting Trustees, acting collectively and
constituting at least all but one Voting Trustee, hereby (a) affirm that the
irrevocable proxy granted hereunder may under no circumstances be revoked during
the Term, (b) ratify and confirm all that such irrevocable proxy may lawfully do
or cause to be done during the Term by virtue hereof and (c) revoke all
revocable proxies granted with respect to the Shares prior to the date hereof to
the extent such proxies are in effect as of the date hereof and extend to the
matters specified in Sections 1(a) and 1(b).  This irrevocable proxy is executed
and intended to be irrevocable during the Term in accordance with the provisions
of Sections 609 and 620(a) of the Business Corporation Law of the State of New
York.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Nothing contained herein shall be deemed to vest in Parent, Sub,
John J. Greisch, Susan R. Lichtenstein or any other individual designated in
writing by either of the foregoing persons pursuant to Section 1 hereof, any
direct or indirect ownership or incidence of ownership of or with respect to the
Shares.
 
5.            Capitalized terms used but not otherwise defined herein shall have
the respective meanings ascribed to such terms in the Merger Agreement. When
used in this Agreement, the following shall have the meanings assigned to them
in this Section 5:
 
“Acquisition Transaction” shall mean any merger, consolidation, or other
business combination involving the Company or any of its subsidiaries or the
acquisition of all or substantially all of the assets or the capital stock of
the Company or any of its subsidiaries other than as permitted or contemplated
by the Merger Agreement.
 
“Shareholders’ Agreement” means the Shareholders’ Agreement for Welch Allyn
Holdings, Inc. dated as of February 5, 2014, by and among the Company and
certain shareholders of the Company, as amended pursuant to the First Amendment
to the Shareholders’ Agreement for Welch Allyn Holdings, Inc. dated as of
June 4, 2015.
 
“Shares” means the 96,406,486 shares of common stock – Class A, no par value per
share, of the Company that are subject to the Voting Trust Agreement as of the
date hereof.
 
“Term” shall mean the period beginning on the date hereof and ending on the
earlier of (i) the Effective Time and (ii) the termination of the Merger
Agreement in accordance with its terms.
 
“Voting Trustee” shall have the meaning assigned to such term in the Voting
Trust Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned Voting Trustees, acting collectively and
constituting at least all but one Voting Trustee, have caused this Irrevocable
Proxy to be executed as of the date first above written.
 
 
 

 
Name: Eric R. Allyn, as a trustee of the Voting Trust
                 
Name: Tasha A. Given, as a trustee of the Voting Trust
                 
Name: Peer A. Soderberg, as a trustee of the Voting Trust
                 
Name: W. Scott Allyn, as a trustee of the Voting Trust
                 
Name: David M. Allyn, as a trustee of the Voting Trust
                 
Name: Jon A. Soderberg, as a trustee of the Voting Trust

 
 
 
 

--------------------------------------------------------------------------------